DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In several paragraphs, lateral and longitudinal directions are defined inconsistently. Paragraph [0031] defines the x-axis of FIG. 1 as the longitudinal direction and the y-axis as the lateral direction. However, multiple paragraphs erroneously describe sensors being arranged in a lateral direction rather than a longitudinal direction as is demonstrated in FIG. 1 (see at least [0002], [0005], [0017], [0019], [0020], [0026], [0041], [0042], [0066], [0067], and [0070]). Additionally, the Examiner suggests reviewing the disclosure to ensure longitudinal distance Dx and lateral distance Dy are defined and treated in a manner consistent with the definitions provided in paragraph [0031] and any potential amendments that might be considered. 
In paragraph [0004], “Japanese Patent Application Laid-Open (kokai)…” should be “Japanese Patent Application Laid-Open (Kokai)…”


Claim Objections
Claim 5 is objected to because of the following informalities:
In claim 5, "to thereby let said second sensor reference axis parallel to said vehicle longitudinal axis" should be "to thereby let said second sensor reference axis be parallel to said vehicle longitudinal axis" (or similar) for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear which vehicle reference axis the correction angle is intended to be formed between. Claim 1 recites: “said correction angle being an angle formed between a vehicle reference axis defined based on said vehicle and said first sensor reference axis;” However, the claim language only specifies that the correction angle be formed between a vehicle reference axis, while the use of the word ‘between’ would imply that the correction angle should be formed between a vehicle reference axis and some other unknown reference. Thus, by not referencing the other boundary in between which the correction angle is to be formed, the claim is rendered indefinite. For the purposes of axes defined based on said vehicle and said first sensor reference axis;”
Claims 2-3 and 5 are dependent upon independent claim 1 and claim 4 is an independent claim which incorporates the limitations of independent claim 1 by reference. As such, claims 2-5 incorporate the above-listed deficiencies. Accordingly, claims 2-5 are rejected under similar reasoning as claim 1.
Regarding claim 3, it is unclear whether the first detecting section is intended to be disposed in a lateral direction. Claim 3 recites: “…said first detecting section is disposed at a center of a front end of said vehicle in a lateral direction,” However, FIG. 1, included below, appears to contradict such a disclosure. In FIG. 1, radar apparatus 30 is shown to be arranged in a longitudinal direction rather than a lateral direction. Therefore, for the purposes of this examination, the first detecting section will be interpreted as being disposed at a center of a front end of the vehicle in a longitudinal direction.
Claim 5 depends upon claim 3 and therefore inherits the above-described deficiencies. Accordingly, claim 5 is rejected under similar reasoning as claim 3.

    PNG
    media_image1.png
    820
    563
    media_image1.png
    Greyscale

Regarding claim 5, it is unclear whether or not the second target is intended to be placed in a lateral direction or a longitudinal direction. Claim 5 recites: “placing a second target at a center of a front end of said vehicle in the lateral direction…” However, if the second target were to be placed in a lateral direction, the second target would need to be placed along the sides of the vehicle and therefore cannot be placed at the center of the front end of the vehicle. FIG. 3B, included below, appears to suggest that the second target is intended to be placed in a longitudinal direction rather than a lateral direction. 

    PNG
    media_image2.png
    269
    547
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 2017/0315207 A1) in view of Shin et al. (US 2018/0059665 A1), hereinafter Shin.

Regarding claim 1, Baba teaches a driving assistance apparatus, comprising:
a first sensor device,
FIG. 1A, included below, depicts a millimeter-wave radar which corresponds to a first sensor device.

    PNG
    media_image3.png
    476
    946
    media_image3.png
    Greyscale

including a first detecting section placed at a predetermined first installation position of a vehicle, and configured to obtain first position data indicative of a position of a first 
Baba teaches ([0025]): "The millimeter-wave radar 2 is mounted in the center (leading edge) of a front grille of the own vehicle to detect objects..." Baba further teaches ([0033]): "First, in the collision mitigation processing, as shown in FIG. 2, the collision mitigation ECU 7 detects an object based on a radar signal transmitted from the millimeter-wave radar 2… More specifically, the collision mitigation ECU 7 calculates (or determines) a linear distance from the own vehicle to the object and a horizontal azimuthal angle of the object (i.e., an angular position of the object from the forward direction of the own vehicle)." FIG. 3, included below, demonstrates that the millimeter-wave radar detects in a first detection region which is, in this case, forward of and to the right of the host vehicle.

    PNG
    media_image4.png
    801
    673
    media_image4.png
    Greyscale

and said first position data including a combination of a distance between said first detecting section and said first object and an angle formed between a straight line connecting said first detecting section and said first object and a first sensor reference axis extending from said first detecting section to a first predetermined direction;
Baba teaches ([0033]): "First, in the collision mitigation processing, as shown in FIG. 2, the collision mitigation ECU 7 detects an object based on a radar signal transmitted from the millimeter-wave radar 2… More specifically, the collision mitigation ECU 7 calculates (or determines) a linear distance from the own vehicle to the object and a horizontal azimuthal angle of the object (i.e., an angular position of the object from the forward direction of the own vehicle)."
a second sensor device,
FIG. 1A, included above, depicts a monocular camera which corresponds to a second sensor device.
including a second detecting section placed at a predetermined second installation position of said vehicle, and configured to obtain second vehicle relative position data indicative of a position of a second object with respect to said vehicle, said second object being an object present in a second detection region around said vehicle,
Baba teaches ([0026]): "The monocular camera 3 includes one charge-coupled device (CCD) camera, and is arranged on the inside of a windshield of the own vehicle between an interior mirror of the own vehicle and the windshield." Baba further teaches ([0038]): "The collision mitigation ECU 7 determines a Y-coordinate of the object in the XY-plane based on a vertical position of the object in the captured image, and a horizontal azimuth angle of the object (an angular position from the forward direction of the own vehicle) based on a horizontal position of the object in the capture image."
and said second detection region including an overlapping detecting region where said first detection region and said second detection region overlap each other;
Baba teaches ([0063]): "The first region definition unit 701 performs steps S110-S120. The second region definition unit 702 performs step S130-S140." Referring to FIG. 3, included below, it is shown in steps S110-S120 that the first detection region corresponds to the radar, while the second detection region corresponds to the camera. Step S160 includes a determination of whether or not there is overlap of radar and image error regions.

    PNG
    media_image5.png
    763
    370
    media_image5.png
    Greyscale

and a control unit implemented by at least one programmed processor
Baba teaches ([0030]): "The collision mitigation ECU 7 includes CPU, ROM, RAM, and others to integrally control the collision mitigation apparatus 1."
and configured to: assist driving of said vehicle utilizing first vehicle relative position data indicative of the position of said first object with respect to said vehicle, said first vehicle relative position data being determined on the basis of said first position data obtained by said first sensor device;
Baba teaches ([0059]): "Subsequently, the collision mitigation ECU 7 calculates a degree of confidence in determination that the radar object and the image object are the same (step S180). In the present embodiment, the degree of confidence is defined by an angle difference between the horizontal azimuth angle of the detection point Pr of the radar object and the horizontal azimuth angle of the detection point Pi of the image object." Baba further teaches ([0061]): "Subsequently, the collision mitigation ECU 7 performs collision mitigation control based on the position of the detected object and the degree of confidence (step S190)… If the own vehicle is more likely to collide with the object, the collision mitigation ECU 7 instructs the engine ECU 5 to decrease a driving force of an internal-combustion engine and/or instructs the brake ECU 4 to increase a braking force of the own vehicle."
start to execute correction angle obtaining processing to obtain an correction angle on the basis of a combination of said first position data obtained by said first sensor device for a first target as a reference object and said second vehicle relative position data obtained by said second sensor device for said first target
Baba teaches ([0059]): "Subsequently, the collision mitigation ECU 7 calculates a degree of confidence in determination that the radar object and the image object are the same (step S180). In the present embodiment, the degree of confidence is defined by an angle difference between the horizontal azimuth angle of the detection point Pr of the radar object and the horizontal azimuth angle of the detection point Pi of the image object
said correction angle being an angle formed between a vehicle reference axis defined based on said vehicle and said first sensor reference axis;
Baba teaches ([0033]): "First, in the collision mitigation processing, as shown in FIG. 2, the collision mitigation ECU 7 detects an object based on a radar signal transmitted from the millimeter-wave radar 2… More specifically, the collision mitigation ECU 7 calculates (or determines) a linear distance from the own vehicle to the object and a horizontal azimuthal angle of the object (i.e., an angular position of the object from the forward direction of the own vehicle)." Baba further teaches ([0059]): "Subsequently, the collision mitigation ECU 7 calculates a degree of confidence in determination that the radar object and the image object are the same (step S180). In the present embodiment, the degree of confidence is defined by an angle difference between the horizontal azimuth angle of the detection point Pr of the radar object and the horizontal azimuth angle of the detection point Pi of the image object." Thus, the horizontal azimuthal angles of the object are considered to be the position of the object from the forward direction of the own vehicle. The correction angle determined by calculating the degree of confidence then corresponds to an angle formed between a vehicle reference axis defined based on said vehicle and said first sensor reference axis. Referring to FIG. 3, included above, all angles of interest are shown to be formed between vehicle reference axes in the lateral and longitudinal directions.
and obtain said first vehicle relative position data for an object present in said first detection region on the basis of a combination of said first position data for that object obtained by said first sensor device and said correction angle obtained through said correction angle obtaining processing in a predetermined period other than a period in which said correction angle obtaining processing is being executed.
Referring to FIG. 2 of Baba, included above, it is shown that steps S110 (Detect Radar Object) and S130 (Detect Image Object) occur before steps S160-S180, which correspond to the correction angle obtaining processing and therefore are obtained in a predetermined period other than a period in which said correction angle obtaining processing is being executed.
However, Baba does not outright teach executing correction angle obtaining processing when it is determined that an operator performs a predetermined correction angle obtainment starting operation. Shin teaches an electronic device and operating method including a vehicle and vehicle camera sensor angle control, comprising:
when it is determined that an operator performs a predetermined correction angle obtainment starting operation,
Shin teaches ([0155]): "According to an embodiment of the present disclosure, if the user adjusts the rotation on the pitch axis to change a composition of the camera 750 using another electronic device, a pitch angle control signal may be transmitted to the second processor 732 of the gimbal 730 through the first processor 715. The second processor 732 may identify sensor information of the sensor 731 and may adjust the pitch angle of the camera 750 using the first driving motor 741 based on at least a part of the control signal and the sensor information. Herein, the second processor 732 may adjust the pitch angle using the fourth driving motor 760 so as to allow the OFS module 770 to face the ground (e.g., the OFS module 770 maintains horizontality) without being influenced by a change in the pitch angle of the camera 750."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba to incorporate the teachings of Shin to provide executing correction angle obtaining processing when it is determined that an operator performs a predetermined correction angle obtainment starting operation. Baba and Shin are each directed towards 

Regarding claim 2, Baba and Shin teach the aforementioned limitations of claim 1. Baba further teaches:
said second sensor device is configured to: obtain second position data including a combination of a distance between said second detecting section and said second object and an angle formed between a straight line connecting said second detecting section and said second object and said vehicle reference axis;
Baba teaches ([0026]): "The monocular camera 3 includes one charge-coupled device (CCD) camera, and is arranged on the inside of a windshield of the own vehicle between an interior mirror of the own vehicle and the windshield." Baba further teaches ([0038]): "The collision mitigation ECU 7 determines a Y-coordinate of the object in the XY-plane based on a vertical position of the object in the captured image, and a horizontal azimuth angle of the object (an angular position from the forward direction of the own vehicle) based on a horizontal position of the object in the capture image."

and obtain said second vehicle relative position data on the basis of said second position data and a position of said second installation position with respect to said vehicle.
Baba teaches ([0038]): "The collision mitigation ECU 7 determines a Y-coordinate of the object in the XY-plane based on a vertical position of the object in the captured image, and a horizontal azimuth angle of the object (an angular position from the forward direction of the own vehicle) based on a horizontal position of the object in the capture image." Baba further teaches ([0041]): "As such, in step S130, the collision mitigation ECU 7 determines the Y-coordinate and the horizontal azimuth angle (angular position) of the object in the XY-plane as the detection point Pi of the object in the XY-plane, as shown in FIG. 3. The detection point Pi of the object represents a relative position of the object with respect to the reference point Po." Though reference point Po is disclosed to correspond to the installation position of the radar in paragraph [0035], Baba is modified such that the determination of the detection point Pi is made with respect to a reference point Po which is the installation position of the camera rather than the installation position of the radar.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba and Shin to further modify the teachings of Baba such that the determination of the detection point Pi is made with respect to a reference point Po which is the origin of the camera rather than the origin of the radar as disclosed in paragraph [0035]. In paragraph [0025] it is disclosed that the millimeter-wave radar 2 is mounted in the center of a front grille of the own vehicle, while in paragraph [0026] it is disclosed that the monocular camera 3 is arranged on the inside of the windshield of the own vehicle between an interior mirror of the own vehicle and the 

Regarding claim 3, Baba and Shin teach the aforementioned limitations of claim 2. Baba further teaches:
said first sensor device is a radar apparatus comprising: a radar transmission section which is a part of said first detecting section and is configured to transmit an electromagnetic wave to said first detection region;
Baba teaches ([0025]): "The millimeter-wave radar 2 is mounted in the center (leading edge) of a front grille of the own vehicle to detect objects, such as other vehicles and pedestrians, by using millimeter waves. The millimeter-wave radar 2 transmits millimeter waves forward from the own vehicle while scanning in a horizontal plane and receives millimeter waves reflected back to thereby transmit transmitted and received data in the form of radar signals to the collision mitigation ECU 7."
a radar reception section which is a part of said first detecting section and is configured to receive an electromagnetic wave;
Baba teaches ([0025]): "The millimeter-wave radar 2 is mounted in the center (leading edge) of a front grille of the own vehicle to detect objects, such as other vehicles and pedestrians, by using millimeter waves. The millimeter-wave radar 2 transmits millimeter waves forward from the own vehicle while scanning in a horizontal plane and receives millimeter waves reflected back to 
and a radar control section configured to obtain said first position data on the basis of said transmitted electromagnetic wave and said received electromagnetic wave;
Baba teaches ([0025]): "The millimeter-wave radar 2 is mounted in the center (leading edge) of a front grille of the own vehicle to detect objects, such as other vehicles and pedestrians, by using millimeter waves. The millimeter-wave radar 2 transmits millimeter waves forward from the own vehicle while scanning in a horizontal plane and receives millimeter waves reflected back to thereby transmit transmitted and received data in the form of radar signals to the collision mitigation ECU 7." Baba further teaches ([0033]): "First, in the collision mitigation processing, as shown in FIG. 2, the collision mitigation ECU 7 detects an object based on a radar signal transmitted from the millimeter-wave radar 2… More specifically, the collision mitigation ECU 7 calculates (or determines) a linear distance from the own vehicle to the object and a horizontal azimuthal angle of the object (i.e., an angular position of the object from the forward direction of the own vehicle)."
said first detecting section is disposed at a center of a front end of said vehicle in a lateral direction,
Baba teaches ([0025]): "The millimeter-wave radar 2 is mounted in the center (leading edge) of a front grille of the own vehicle to detect objects, such as other vehicles and pedestrians, by using millimeter waves. The millimeter-wave radar 2 transmits millimeter waves forward from the own vehicle
and said second sensor device is a camera apparatus comprising: an image obtaining section which is placed, as said second detecting section, at said second installation position, and is configured to obtain image data by capturing an image containing an object present in said second detection region,
Baba teaches ([0026]): "The monocular camera 3 includes one charge-coupled device (CCD) camera, and is arranged on the inside of a windshield of the own vehicle between an interior mirror of the own vehicle and the windshield… The forward direction of the own vehicle substantially coincides with an axis direction of the monocular camera 3." Baba further teaches ([0038]): "The collision mitigation ECU 7 determines a Y-coordinate of the object in the XY-plane based on a vertical position of the object in the captured image, and a horizontal azimuth angle of the object (an angular position from the forward direction of the own vehicle) based on a horizontal position of the object in the capture image."
said second installation position being a predetermined position on a cabin side of a front windshield of said vehicle;
Baba teaches ([0026]): "The monocular camera 3 includes one charge-coupled device (CCD) camera, and is arranged on the inside of a windshield of the own vehicle between an interior mirror of the own vehicle and the windshield…”
However, while Baba does not outright teach a second sensor reference axis extending from the second detecting section, Baba is readily modified to provide such. Baba is modified such that:
and an image processing section configured to obtain, as image position data, on the basis of said image data, a combination of a distance between said second detecting section and said second object and an angle formed between a straight line connecting said second detecting section and said second object and a second sensor reference axis extending 
Baba teaches ([0038]): "The collision mitigation ECU 7 determines a Y-coordinate of the object in the XY-plane based on a vertical position of the object in the captured image, and a horizontal azimuth angle of the object (an angular position from the forward direction of the own vehicle) based on a horizontal position of the object in the capture image." Baba further teaches ([0041]): "As such, in step S130, the collision mitigation ECU 7 determines the Y-coordinate and the horizontal azimuth angle (angular position) of the object in the XY-plane as the detection point Pi of the object in the XY-plane, as shown in FIG. 3. The detection point Pi of the object represents a relative position of the object with respect to the reference point Po." Though reference point Po is disclosed to correspond to the installation position of the radar in paragraph [0035], Baba is modified such that the determination of the detection point Pi is made with respect to a reference point Po which is the installation position of the camera rather than the installation position of the radar.
and to treat said image position data as said second position data when said image obtaining section has been fixed to said vehicle such that said second sensor reference axis is parallel to a vehicle longitudinal axis extending in a longitudinal direction of said vehicle, said vehicle longitudinal axis serving as said vehicle reference axis.
Baba teaches ([0038]): "The collision mitigation ECU 7 determines a Y-coordinate of the object in the XY-plane based on a vertical position of the object in the captured image, and a horizontal azimuth angle of the object (an angular position from the forward direction of the own vehicle) based on a horizontal position of the object in the capture image." FIG. 3, included above, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba and Shin to further modify the teachings of Baba such that the determination of the detection point Pi is made with respect to a reference point Po which is the origin of the camera rather than the origin of the radar as disclosed in paragraph [0035]. In paragraph [0025] it is disclosed that the millimeter-wave radar 2 is mounted in the center of a front grille of the own vehicle, while in paragraph [0026] it is disclosed that the monocular camera 3 is arranged on the inside of a windshield of the own vehicle between an interior mirror of the own vehicle and the windshield. In other words, the radar and camera are both installed centered on the front of the vehicle.  It would therefore be well within the skillset of one of ordinary skill in the art to, as a matter of design choice, change the location of the reference point Po from the location of the radar to the location of the camera in order to obtain data on the basis of the second installation position with respect to the vehicle, particularly because the installation positions of the radar and camera are largely similar in location.

Regarding claim 4, Baba teaches an adjusting method for the driving assistance apparatus according to claim 1, comprising:
placing said first target at a position in said overlapped detecting region;
Baba teaches ([0058]): "If in step S160 it is determined that there is an overlap of the radar error region 21a and the error region 22, then the collision etermines that the radar object and the image object are the same (step S170). In this case, a position of the object determined to be the same in the XY-plane is specified by the Y-coordinate of the detection point Pr of the radar object and the horizontal azimuth angle of the image object."
letting said control unit start to execute said correction angle obtaining processing by performing said correction angle obtainment starting operation;
Baba teaches ([0059]): "Subsequently, the collision mitigation ECU 7 calculates a degree of confidence in determination that the radar object and the image object are the same (step S180). In the present embodiment, the degree of confidence is defined by an angle difference between the horizontal azimuth angle of the detection point Pr of the radar object and the horizontal azimuth angle of the detection point Pi of the image object."
and storing said correction angle obtained as a result of said correction angle obtaining processing into a readable and writable storage device.
Baba teaches ([0059]): "Subsequently, the collision mitigation ECU 7 calculates a degree of confidence in determination that the radar object and the image object are the same (step S180)." Baba further teaches ([0030]): "The collision mitigation ECU 7 includes CPU, ROM, RAM, and others to integrally control the collision mitigation apparatus 1." Thus, since the ECU 7 includes a CPU, ROM, and RAM, one of ordinary skill in the art would recognize that the calculation of the degree of confidence (i.e., the correction angle) would at some point involve the storing of the calculated angle into a readable and writable storage device (e.g., RAM).
However, Baba alone does not teach the driving assistance apparatus according to claim 1. Shin teaches an electronic device and operating method including a vehicle and vehicle camera sensor angle control, comprising:
the driving assistance apparatus according to claim 1
Refer to the rejection of claim 1 under Baba and Shin above, including the associated motivation for combination.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba and Shin in view of Dworakowski et al.  (US 2018/0357791 A1), hereinafter Dworakowski.

Regarding claim 5, Baba and Shin teach the aforementioned limitations of claim 3. Baba further teaches:
placing said first target at a position in said overlapped detecting region;
Baba teaches ([0058]): "If in step S160 it is determined that there is an overlap of the radar error region 21a and the error region 22, then the collision mitigation ECU 7 determines that the radar object and the image object are the same (step S170). In this case, a position of the object determined to be the same in the XY-plane is specified by the Y-coordinate of the detection point Pr of the radar object and the horizontal azimuth angle of the image object."
letting said control unit start to execute said correction angle obtaining processing by performing said correction angle obtainment starting operation;
Baba teaches ([0059]): "Subsequently, the collision mitigation ECU 7 calculates a degree of confidence in determination that the radar object and the image object are the same (step S180). In the present embodiment, the degree of confidence is defined by an angle difference between the horizontal azimuth angle of the detection point Pr of the radar object and the horizontal azimuth angle of the detection point Pi of the image object
and storing said correction angle obtained as a result of said correction angle obtaining processing into a readable and writable storage device.
Baba teaches ([0059]): "Subsequently, the collision mitigation ECU 7 calculates a degree of confidence in determination that the radar object and the image object are the same (step S180)." Baba further teaches ([0030]): "The collision mitigation ECU 7 includes CPU, ROM, RAM, and others to integrally control the collision mitigation apparatus 1." Thus, since the ECU 7 includes a CPU, ROM, and RAM, one of ordinary skill in the art would recognize that the calculation of the degree of confidence (i.e., the correction angle) would at some point involve the storing of the calculated angle into a readable and writable storage device (e.g., RAM).
However, neither Baba nor Shin outright teach placing a second target for adjusting an axis direction of the second sensor reference axis and adjusting a direction of the second detecting section. Dworakowski teaches a method for calibrating the orientation of a camera mounted to a vehicle, comprising:
placing a second target at a center of a front end of said vehicle in the lateral direction, said second target being used for adjusting an axis direction of said second sensor reference axis;
Dworakowski teaches ([0011]): "For calibrating the orientation of the camera, the camera is placed in front of a calibration pattern, especially at a known distance to the calibration pattern… For example, the vehicle can be moved to a defined place, especially at a known distance, in front of the calibration pattern." Dworakowski further teaches ([0039]): "Especially after the roll angle, the yaw angle and/or the pitch angle of the camera have been determined, it is possible to also extract information about the position of the camera. Hence, in a preferred embodiment, calculation of at least one of the roll angle, the yaw angle and the pitch angle is followed by the step of determining a lateral offset of the camera relative to the calibration pattern and/or a height of the camera. This is done by first correcting the acquired image for at least one of roll, yaw and pitch, preferably for all of these."
letting said second sensor device obtain said second position data for said second target and adjusting a direction of said second detecting section such that the position of said second target indicated by said second position data coincides with a predetermined position, to thereby let said second sensor reference axis parallel to said vehicle longitudinal axis;
Dworakowski teaches ([0041]): "The distance of the camera to the calibration pattern can be predefined or measured. Alternatively, also the distance of the camera to the calibration pattern can be deduced from the image of the calibration pattern, if for example a distance between two characteristic points of the calibration pattern is known." Dworakowski further teaches ([0038]): "According to such an embodiment, the steps of acquiring the image of the calibration pattern, of identifying representations of the horizontal and vertical lines, of determining the horizontal and the vertical vanishing points and of calculating at least one of the roll angle, the yaw angle and the pitch angle are executed repeatedly such that at least one of a set of roll angles, a set of yaw angles and a set of pitch angles is obtained. The method for calibrating the orientation of the camera then further comprises the step of calculating at least one of an averaged roll angle, an averaged yaw angle and an averaged pitch angle by averaging the angles of the set of roll angles, the set of yaw angles or the set of pitch angles, respectively." Dworakowski even further teaches ([0039]): "Especially after the roll angle, the yaw angle and/or the pitch angle of the camera have been determined, it is possible to also extract information about This is done by first correcting the acquired image for at least one of roll, yaw and pitch, preferably for all of these." Thus, since the calibration pattern is known to be placed at a known distance in front of the vehicle, correcting the acquired image for at least one of roll, yaw, and pitch would serve to correct the second sensor reference axis to be parallel with the vehicle longitudinal axis, which is known to correspond to the longitudinal direction extending from the front of the vehicle. FIG. 1, included below, best demonstrates that the calibration target is located along the vehicle longitudinal axis.

    PNG
    media_image6.png
    544
    702
    media_image6.png
    Greyscale

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeda et al. (US 2012/0033087 A1) teaches a calibration target detection apparatus for a vehicle, including the use of calibration targets placed ahead of the vehicle; however, the calibration targets are not placed in a central position. Pawlicki et al. (US 2016/0046288 A1) teaches a vision system for a vehicle, including a forward-facing camera and a radar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/F.T.G./Examiner, Art Unit 3662  

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662